IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TONY DANIELS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1745

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 19, 2017.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Andy Thomas, Public Defender, Barbara J. Busharis, Assistant Public Defender,
Tallahassee, for Appellant, and Appellant, pro se.

Pamela Jo Bondi, Attorney General, for Appellee.




PER CURIAM.

      AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.